                     Case 1:20-cv-06131-PK Document 1-2 Filed 12/17/20 Page 1 of 10 PageID #: 120
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
ALBERT E. PERCY individually and as Class Representative and Percy                                           ORISKA CORP GENERAL CONTRACTING
Jobs and Careers Corporation an IRC 501(c)(3) non-profit,

    (b) County of Residence of First Listed Plaintiff             QUEENS                                      County of Residence of First Listed Defendant                  New York
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
KERNAN PROFESSIONAL GROUP, LLP                                                                                FRANK POLICELLI, ESQ.
James M. Kernan, Esq., of Counsel, 26 Broadway, 19th Floor, New York,                                         10 STUEBEN STREET
New York, New York 10004, Phone:(212) 697-9084                                                                UTICA, NY 13501, Phone: (315) 793-0020
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                             BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881           ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                                  28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                       ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                    PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                                 ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                               ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                               ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                     ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                          SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards             ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                             ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management                 ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                       ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act                ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                                  ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                          ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                              ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS           ’ 791 Employee Retirement                FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights          Habeas Corpus:                    Income Security Act              ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                    ’ 463 Alien Detainee                                                        or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment                ’ 510 Motions to Vacate                                              ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                        Sentence                                                              26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations            ’ 530 General                                                                                           ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -    ’ 535 Death Penalty                 IMMIGRATION                                                               State Statutes
                                             Employment                  Other:                      ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -    ’ 540 Mandamus & Other        ’ 465 Other Immigration
                                             Other                     ’ 550 Civil Rights                  Actions
                                     ’   448 Education                 ’ 555 Prison Condition
                                                                       ’ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 USC 2000e-2(k)(1)
VI. CAUSE OF ACTION Brief description of cause:
                                           Action for enforcement of an Alternative Employment Practice and Presidential Executive Order 11246
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION      DEMAND $                                                                                  CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         x Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE MARGO K. BRODIE                                                                                DOCKET NUMBER 1:15-CV-03942
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/04/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE
                               CERTIFICATION
                Case 1:20-cv-06131-PK DocumentOF
                                               1-2ARBITRATION
                                                    Filed 12/17/20ELIGIBILITY
                                                                   Page 2 of 10 PageID #: 121
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration

I, __________________________________________, counsel for____________________________, do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                        the complaint seeks injunctive relief,

                        the matter is otherwise ineligible for the following reason


                                   DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1
                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

                                                           NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?                     Yes         ✔    No

2.)         If you answered “no” above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                 Yes         ✔     No

            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?          ✔    Yes               No

            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:______________________________.

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
                              Yes       ✔       No
Suffolk County?___________________________________
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                          ✔                  Yes                                                          No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                                             Yes       (If yes, please explain                  ✔         No




            I certify the accuracy of all information provided above.

            Signature: ____________________________________________________

           Print                                   Save As...                                                             Reset                                        Last Modified: 11/27/2017
    Case 1:20-cv-06131-PK Document 1-2 Filed 12/17/20 Page 3 of 10 PageID #: 122




                               ADDENDUM TO CIVIL COVER SHEET
Plaintiff Class brings this action as a plenary action replacing related action Evans vs Port
Authority et al 1:15‐cv‐039421, which case was dismissed by District Court Judge Brodie with
leave for the plaintiff to replead to address the infirmities in Case 1:15‐cv‐03942. The plaintiff
was unable to replead within the time frame specified by Judge Brodie. After dismissal for failing
to have an identifiable class, the class representatives for the original Percy v. Brennan lawsuit
were sought. A private investigator found that two class representatives were deceased, the
third, Mr. Albert Percy, continues to maintain his residency in Queens, New York at 119‐09 232
Street, Cambria Heights, NY 11411‐2223, where he owns a residence and is an active registered
voter in election district 70 in Queens, also discovering that Mr. Percy spends much of his time in
his birthplace of Trinidad/Tobago. Mr. Percy retained the Kernan Professional Group LLP to
enforce the Settlement of the Percy Class Action, described below.
It is now necessary to bring a new plenary action, referencing Evans v Port Auth. of NY & New
Jersey, EDNY Aug. 8, 2017, No. 15‐CV‐3942 (MKB)] as a related case2, footnote 1 reference to
Appendix 3, for judicial economy and the related history with Judge Brodie.
This action against employer Oriska Corporation General Contracting, involves liability of the
employer for unlawful employment practices of discrimination based on Plaintiffs’ ability to meet
their burden of production and persuasion proving that Plaintiffs demonstrated that there was a
less discriminatory alternative method of employment practice (“Alternative Employment
Practice”). Plaintiffs make the demonstration as an Alternative Employment Practice, described
in subparagraph (C) referred to by subparagraph (A)(ii) of 42 U.S.C. § 2000e‐2(k)(1). The
defendant respondent has refused to adopt such Alternative Employment Practice without valid
justification, violating 42 U.S.C. § 2000e‐2 of the Civil Rights Act of 1964 as amended in 1991. In
addition, this action is for breach of contract brought by the Percy Class as third‐party
beneficiaries for violating conditions of contracts, including but not limited to Executive Order
11246 (“EO 11246”).


1
  The title of Case 73-cv-04279 has changed pursuant to FRAP 43(c)(2) by order
of the Second Circuit Court of Appeals to reflect the changed parties, which
was done at Docket #96-104 in 17-2273, replacing public officials where a new
person has succeeded them in office.
2
  Three Appendices making up the Record on Appeal, Docket #99: 17-2273 are as
follows:
Appendix 1, Volume 1-3, Docket #97-99, contains the documents certified by the
National Archives as docketed in the original paper docket, ECF docket entry 1
in the Lower Court for Case 73-cv-04279;
Appendix 2, Volume 1-4, Docket #100-103 contains the remaining documents
certified by the National Archives contained in the file for Case 73-cv-04279.
Appendix 3, Volume 1, Docket #104 contains 2017 documents in Case 73-cv-04279
and documents in Case 15-cv-03942 EDNY.
 Case 1:20-cv-06131-PK Document 1-2 Filed 12/17/20 Page 4 of 10 PageID #: 123




This action is grounded by the Memorandum/Order (“Memorandum/Order”) of Judge Lasker
issued by the United States District Court for the Southern District of New York Case of Percy v
Brennan Case 73‐cv‐04279, reported at 384 F Supp 800 of November 8, 1974 and set forth in the
Docket on Appeal 17‐2273 ECF Docket #99, Appendix 1, Volume 3 of 3, page numbered 640[ ],
and entered by Order thereon on February 24, 1975 in Case 73‐cv‐04279, Docket #99, Appendix
1, Volume 3, page 728 (“Order”) and closed on May 4, 1977, Docket #99, Volume 3, page 740,
the Case 73‐cv‐04279 settled by agreement to accept Defendant New York State’s offer of
Executive Order 45 (9 NYCRR 3.45) (EO 45”).
The Second Circuit Court of Appeals in Appeal 17‐2273 established that Percy v. Brennan Case
73‐cv‐04279 in the United States District Court for the Southern District of New York, is final3.
Here, Case 73‐cv‐04279 is now relied on for certifying the Percy Class, thereby determining the
issue of standing and enforceability of EO 11426 and regulations and laws in relation thereto in
favor of the Percy Class against the Defendants by collateral estoppel.
Subsequent to Judge Brodie’s dismissal of action 1:15‐cv‐03942, a proceeding was brought to
continue Percy v. Brennan Case 73‐cv‐04279. District Court Judge McMahon ruled that Case 73‐
cv‐04279 was no longer a case and controversy having been closed, and she instructed “If the
plaintiffs or any party wishes to file a new case, go right ahead.” docket #15 of 73‐cv‐04279. The
Second Circuit Court of Appeals in Appeal 17‐2273 affirmed that Percy v. Brennan Case 73‐cv‐
04279, is final4.
Now, this present Action is based on the record in US SDNY Case 73‐cv‐04279, the case file
archived as potentially of national significance in St. Louis, Missouri, the case file returned from
St. Louis to the National archives in New York City, returned upon the request on behalf of Albert
Percy, to and certified by the National Archives to the United States District Court for the
Southern District of New York, which record was then filed by ECF as the Docket on Appeal to the
United States Second Circuit Court of Appeals, reference footnote 1.
This action seeks to enforce the United States District Court for the Southern District of New York
Order in the Case of Percy v Brennan Case 73‐cv‐04279 (the “Percy Action” or “Case 73‐cv‐04279”
or “Percy v. Brennan”) reported at (384 F Supp 800 [S.D.N.Y. 1974]), the Memorandum/Order,
rendered by Judge Lasker on November 8, 1974 in favor of Percy Class, brought on behalf of




       3
        The United States Second Circuit Court of Appeals in Appeal                    17-2273 at
docket #95 granted Appellants motion accepting the appendices in                        an appeal
exploring whether Case 73-cv-04279 had been finally determined. The                    Appeal was
dismissed at docket #138 in appeal 17-2273, establishing                                that the
Memorandum/Order and Order were final.
       4
        The United States Second Circuit Court of Appeals in Appeal 17-2273 at
docket #95 granted Appellant’s motion accepting the appendices in an appeal
exploring whether Case 73-cv-04279 had been finally determined. The Appeal was
 Case 1:20-cv-06131-PK Document 1-2 Filed 12/17/20 Page 5 of 10 PageID #: 124




disadvantaged persons seeking affirmative action in apprenticeship and employment in the New
York.
A copy of the Amended Complaint in Case 73‐cv‐04279 is at Docket #97, Appendix 1, Volume 1,
page 58, Docket 17‐2273 in the United States Second Circuit Court of Appeals. The title of Case
73‐cv‐04279 was changed by the Second Circuit Court of Appeals pursuant to FRAP 43(c)(2) and
Plaintiff Percy was ordered to revise all of its printing to reflect this changed title which was done
at Docket #96‐104 in 17‐2273, replacing Rockefeller with Cuomo and Brennan with Scalia, as well
as other public officials where a new person has succeeded them in office.
The Memorandum/Order of Judge Lasker in the Percy Action, Percy v. Brennan, 384 F. Supp. 800,
(S.D.N.Y. 1974), page 811 in 17‐2273, Docket #99, Appendix 1, Volume 3, page 660, granted
Plaintiffs motion to be maintained as a class and found standing to seek relief for the
enforcement of EO 11246, as a class of persons that EO 11246 was designed to protect from
injuries resulting from racial discrimination within the protections of the Fifth and Fourteenth
Amendments to the Constitution, 42 USC 1981, and has met the requirements of subdivisions 2
and 3 of FRCP 23. See also, Docket #99, Appendix 1, Volume 3, page 653 in 17‐2273.
Standing was found by the Lasker Court in its Memorandum/Order stating the Percy Class has
alleged “such a personal stake in the outcome of the controversy as to assure that concrete
adverseness which sharpens the presentation of issues upon which the court so largely depends
for illumination of difficult constitutional questions” citing “Baker v Carr (369 US 186, 204, 82 S
Ct 691, 703, 7 L Ed 2d 663 [1962]); (see Flast v Cohen, 392 US 83, 101, 88 S Ct 1942, 20 L Ed 2d
947 [1968])”. In Percy v. Brennan, black and Spanish‐surnamed workers were alleged to “have
been and continue to be denied employment in the New York construction industry,
demonstrating the Percy Class continues to have a personal stake”, 384 F Supp 800, page 808
[S.D.N.Y. 1974], 17‐2273, Docket #99, Appendix 1, Volume 3, page 684.
`The Class defined and certified by Judge Lasker in Case 73‐cv‐04279 was “all black and Spanish‐
surnamed persons who are capable of performing, or capable of learning to perform,
construction work, and who wish to perform construction work within the jurisdiction of unions
that are members of the Defendant Building and Construction Trades Council of Greater New
York” with Plaintiff Albert Percy designated as the Class Representative (384 F Supp 800, at page
811 and also at 17‐2273, Docket #99, Appendix 1, Volume 3, Page 660). The Order certifying the
Class in Case 73‐cv‐04279 is at 17‐2273 Docket 97, Appendix 1, Volume 3 of 3, page 640, and the
final disposition of Case 73‐cv‐04279 is at Docket 97, Appendix 1, Volume 3 of 3, page 740,
respectively.
Nevertheless, the class needed to be identified with specificity. To address this, to identify
members of the Class, census records and other data mining methods were used to identify
households of Percy Class members. Class counsel sent tens of thousands of letters by first‐class
mail, had hundreds of telephone calls, sent thousands of emails to specifically identify members
of the Percy Class. providing potential members of the Percy Class with a Notice of Enforcement
 Case 1:20-cv-06131-PK Document 1-2 Filed 12/17/20 Page 6 of 10 PageID #: 125




of Settlement for the relief provided in Case 73‐cv‐04279. At the same time, Percy has
demonstrated its alternative employment practice to thousands of employers also within the
greater New York City business community urging the adoption of the Percy Program in order to
enable members of the Percy Class to compete for jobs and careers based on skills, not by skin
color or ethnicity.
Defendant Oriska Corporation General Contracting is an employer liable for illegal employment
practices having failed to adopt the Alternative Employment Practice.
It is respectfully requested that this Case be treated as a related case to Evans vs Port Authority
et al 1:15‐cv‐03942 and that it be transferred to District Court Judge Brody in the Eastern District
of New York.
Respectfully submitted,

James M. Kernan, Esq.
Kernan Professional Group, LLP
26 Broadway, 19th Floor
New York, New York 10004
Telephone: (212) 986‐3196
Fax: (212) 656‐1213
Email: jkernan@kernanllpcom
    Case 1:20-cv-06131-PK Document 1-2 Filed 12/17/20 Page 7 of 10 PageID #: 126




                                   RELATED CASE STATEMENT
Plaintiff Class brings this action as a plenary action replacing related action Evans vs Port
Authority et al 1:15‐cv‐039421, which case was dismissed by District Court Judge Brodie with
leave for the plaintiff to replead to address the infirmities in Case 1:15‐cv‐03942. The plaintiff
was unable to replead within the time frame specified by Judge Brodie. After dismissal for failing
to have an identifiable class, the class representatives for the original Percy v. Brennan lawsuit
were sought. A private investigator found that two class representatives were deceased, the
third, Mr. Albert Percy, continues to maintain his residency in Queens, New York at 119‐09 232
Street, Cambria Heights, NY 11411‐2223, where he owns a residence and is an active registered
voter in election district 70 in Queens, also discovering that Mr. Percy spends much of his time in
his birthplace of Trinidad/Tobago. Mr. Percy retained the Kernan Professional Group LLP to
enforce the Settlement of the Percy Class Action, described below.
It is now necessary to bring a new plenary action, referencing Evans v Port Auth. of NY & New
Jersey, EDNY Aug. 8, 2017, No. 15‐CV‐3942 (MKB)] as a related case2, footnote 1 reference to
Appendix 3, for judicial economy and the related history with Judge Brodie.
This action against employer Oriska Corporation General Contracting, involves liability of the
employer for unlawful employment practices of discrimination based on Plaintiffs’ ability to meet
their burden of production and persuasion proving that Plaintiffs demonstrated that there was a
less discriminatory alternative method of employment practice (“Alternative Employment
Practice”). Plaintiffs make the demonstration as an Alternative Employment Practice, described
in subparagraph (C) referred to by subparagraph (A)(ii) of 42 U.S.C. § 2000e‐2(k)(1). The
defendant respondent has refused to adopt such Alternative Employment Practice without valid
justification, violating 42 U.S.C. § 2000e‐2 of the Civil Rights Act of 1964 as amended in 1991. In
addition, this action is for breach of contract brought by the Percy Class as third‐party



1 The title of Case 73-cv-04279 has changed pursuant to FRAP 43(c)(2) by order
of the Second Circuit Court of Appeals to reflect the changed parties, which
was done at Docket #96-104 in 17-2273, replacing public officials where a new
person has succeeded them in office.
2 Three Appendices making up the Record on Appeal, Docket #99: 17-2273 are as
follows:
Appendix 1, Volume 1-3, Docket #97-99, contains the documents certified by
the National Archives as docketed in the original paper docket, ECF docket
entry 1 in the Lower Court for Case 73-cv-04279;
Appendix 2, Volume 1-4, Docket #100-103 contains the remaining documents
certified by the National Archives contained in the file for Case 73-cv-
04279.
Appendix 3, Volume 1, Docket #104 contains 2017 documents in Case 73-cv-04279
and documents in Case 15-cv-03942 EDNY.

                                                1
 Case 1:20-cv-06131-PK Document 1-2 Filed 12/17/20 Page 8 of 10 PageID #: 127




beneficiaries for violating conditions of contracts, including but not limited to Executive Order
11246 (“EO 11246”).
This action is grounded by the Memorandum/Order (“Memorandum/Order”) of Judge Lasker
issued by the United States District Court for the Southern District of New York Case of Percy v
Brennan Case 73‐cv‐04279, reported at 384 F Supp 800 of November 8, 1974 and set forth in the
Docket on Appeal 17‐2273 ECF Docket #99, Appendix 1, Volume 3 of 3, page numbered 640[ ],
and entered by Order thereon on February 24, 1975 in Case 73‐cv‐04279, Docket #99, Appendix
1, Volume 3, page 728 (“Order”) and closed on May 4, 1977, Docket #99, Volume 3, page 740,
the Case 73‐cv‐04279 settled by agreement to accept Defendant New York State’s offer of
Executive Order 45 (9 NYCRR 3.45) (EO 45”).
The Second Circuit Court of Appeals in Appeal 17‐2273 established that Percy v. Brennan Case
73‐cv‐04279 in the United States District Court for the Southern District of New York, is final3.
Here, Case 73‐cv‐04279 is now relied on for certifying the Percy Class, thereby determining the
issue of standing and enforceability of EO 11426 and regulations and laws in relation thereto in
favor of the Percy Class against the Defendants by collateral estoppel.
Subsequent to Judge Brodie’s dismissal of action 1:15‐cv‐03942, a proceeding was brought to
continue Percy v. Brennan Case 73‐cv‐04279. District Court Judge McMahon ruled that Case 73‐
cv‐04279 was no longer a case and controversy having been closed, and she instructed “If the
plaintiffs or any party wishes to file a new case, go right ahead.” docket #15 of 73‐cv‐04279. The
Second Circuit Court of Appeals in Appeal 17‐2273 affirmed that Percy v. Brennan Case 73‐cv‐
04279, is final4.
Now, this present Action is based on the record in US SDNY Case 73‐cv‐04279, the case file
archived as potentially of national significance in St. Louis, Missouri, the case file returned from
St. Louis to the National archives in New York City, returned upon the request on behalf of Albert
Percy, to and certified by the National Archives to the United States District Court for the
Southern District of New York, which record was then filed by ECF as the Docket on Appeal to the
United States Second Circuit Court of Appeals, reference footnote 1.
This action seeks to enforce the United States District Court for the Southern District of New York
Order in the Case of Percy v Brennan Case 73‐cv‐04279 (the “Percy Action” or “Case 73‐cv‐04279”
or “Percy v. Brennan”) reported at (384 F Supp 800 [S.D.N.Y. 1974]), the Memorandum/Order,


       3The United States Second Circuit Court of Appeals in Appeal                    17-2273 at
docket #95 granted Appellants motion accepting the appendices in                        an appeal
exploring whether Case 73-cv-04279 had been finally determined. The                    Appeal was
dismissed at docket #138 in appeal 17-2273, establishing                                that the
Memorandum/Order and Order were final.
      4 The United States Second Circuit Court of Appeals in Appeal 17-2273 at
docket #95 granted Appellant’s motion accepting the appendices in an appeal
exploring whether Case 73-cv-04279 had been finally determined. The Appeal was

                                                 2
 Case 1:20-cv-06131-PK Document 1-2 Filed 12/17/20 Page 9 of 10 PageID #: 128




rendered by Judge Lasker on November 8, 1974 in favor of Percy Class, brought on behalf of
disadvantaged persons seeking affirmative action in apprenticeship and employment in the New
York.
A copy of the Amended Complaint in Case 73‐cv‐04279 is at Docket #97, Appendix 1, Volume 1,
page 58, Docket 17‐2273 in the United States Second Circuit Court of Appeals. The title of Case
73‐cv‐04279 was changed by the Second Circuit Court of Appeals pursuant to FRAP 43(c)(2) and
Plaintiff Percy was ordered to revise all of its printing to reflect this changed title which was done
at Docket #96‐104 in 17‐2273, replacing Rockefeller with Cuomo and Brennan with Scalia, as well
as other public officials where a new person has succeeded them in office.
The Memorandum/Order of Judge Lasker in the Percy Action, Percy v. Brennan, 384 F. Supp. 800,
(S.D.N.Y. 1974), page 811 in 17‐2273, Docket #99, Appendix 1, Volume 3, page 660, granted
Plaintiffs motion to be maintained as a class and found standing to seek relief for the
enforcement of EO 11246, as a class of persons that EO 11246 was designed to protect from
injuries resulting from racial discrimination within the protections of the Fifth and Fourteenth
Amendments to the Constitution, 42 USC 1981, and has met the requirements of subdivisions 2
and 3 of FRCP 23. See also, Docket #99, Appendix 1, Volume 3, page 653 in 17‐2273.
Standing was found by the Lasker Court in its Memorandum/Order stating the Percy Class has
alleged “such a personal stake in the outcome of the controversy as to assure that concrete
adverseness which sharpens the presentation of issues upon which the court so largely depends
for illumination of difficult constitutional questions” citing “Baker v Carr (369 US 186, 204, 82 S
Ct 691, 703, 7 L Ed 2d 663 [1962]); (see Flast v Cohen, 392 US 83, 101, 88 S Ct 1942, 20 L Ed 2d
947 [1968])”. In Percy v. Brennan, black and Spanish‐surnamed workers were alleged to “have
been and continue to be denied employment in the New York construction industry,
demonstrating the Percy Class continues to have a personal stake”, 384 F Supp 800, page 808
[S.D.N.Y. 1974], 17‐2273, Docket #99, Appendix 1, Volume 3, page 684.
`The Class defined and certified by Judge Lasker in Case 73‐cv‐04279 was “all black and Spanish‐
surnamed persons who are capable of performing, or capable of learning to perform,
construction work, and who wish to perform construction work within the jurisdiction of unions
that are members of the Defendant Building and Construction Trades Council of Greater New
York” with Plaintiff Albert Percy designated as the Class Representative (384 F Supp 800, at page
811 and also at 17‐2273, Docket #99, Appendix 1, Volume 3, Page 660). The Order certifying the
Class in Case 73‐cv‐04279 is at 17‐2273 Docket 97, Appendix 1, Volume 3 of 3, page 640, and the
final disposition of Case 73‐cv‐04279 is at Docket 97, Appendix 1, Volume 3 of 3, page 740,
respectively.
Nevertheless, the class needed to be identified with specificity. To address this, to identify
members of the Class, census records and other data mining methods were used to identify
households of Percy Class members. Class counsel sent tens of thousands of letters by first‐class
mail, had hundreds of telephone calls, sent thousands of emails to specifically identify members

                                                  3
Case 1:20-cv-06131-PK Document 1-2 Filed 12/17/20 Page 10 of 10 PageID #: 129




of the Percy Class. providing potential members of the Percy Class with a Notice of Enforcement
of Settlement for the relief provided in Case 73‐cv‐04279. At the same time, Percy has
demonstrated its alternative employment practice to thousands of employers also within the
greater New York City business community urging the adoption of the Percy Program in order to
enable members of the Percy Class to compete for jobs and careers based on skills, not by skin
color or ethnicity.
Defendant Oriska Corporation General Contracting is an employer liable for illegal employment
practices having failed to adopt the Alternative Employment Practice.
It is respectfully requested that this Case be treated as a related case to Evans vs Port Authority
et al 1:15‐cv‐03942 and that it be transferred to District Court Judge Brody in the Eastern District
of New York.
                                              Respectfully submitted,
                                              James M. Kernan, Esq.
                                              Kernan Professional Group, LLP
                                              26 Broadway
                                              19th Floor
                                              New York, N.Y. 10004
                                              Phone: 212‐986‐3196
                                              Fax: 212‐656‐1213
                                              Email: jkernan@kernanllp.com




                                                 4
